
	

113 S2457 IS: Highway Runoff Management Act
U.S. Senate
2014-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2457
		IN THE SENATE OF THE UNITED STATES
		
			June 10, 2014
			Mr. Cardin introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To require States to establish highway stormwater management programs.
	
	1.Short titleThis Act may be cited as the Highway Runoff Management Act.
		2.Federal-aid highway runoff management
				(a)
				In general
				Chapter 3 of title 23, United States Code, is amended by adding at the end the following:
				
					
						330.
						Federal-aid highway runoff  management program
						
							(a)
							Definitions
							In this section, the following definitions apply:
							
								(1)
								Covered project
								The term covered project means a reconstruction, rehabilitation, reconfiguration, renovation, major resurfacing, or new
			 construction project on
			 a Federal-aid highway carried out under this title that results in—
								
									(A)
									a 10-percent or greater increase in impervious surface of the aerial extent within the
			 right-of-way of the project limit on a Federal-aid highway or associated
			 facility; or
								
									(B)
									an increase of 1 acre or more in impervious surface coverage.
								
								(2)
								Erosive force
								The term erosive force means the flowrate within a stream or channel in which channel bed or bank material becomes
			 detached, which in most
			 cases is less than or equal to
			 the flowrate produced by the 2-year storm event.
							
								(3)
								Highway runoff
								The term highway runoff , with respect to a Federal-aid highway, associated facility, or management measure retrofit
			 project,  means a discharge of peak flow rate or volume of runoff that
			 exceeds
			 flows generated under preproject conditions.
							
								(4)
								Impacted hydrology
								The term impacted hydrology means stormwater runoff generated from all areas within the site limits of a covered project.
							
								(5)
								Management measure
								The term management measure  means a program, structural or nonstructural management practice, operational procedure, or
			 policy on or off the project site that is intended to prevent, reduce, or
			 control highway runoff.
							
							(b)
							State highway stormwater management programs
							
								(1)
								In general
								Not later than 1 year after the date of enactment of this section, each State shall—
								
									(A)
									develop a process for analyzing the erosive force of highway runoff generated from covered
			 projects; and
								
									(B)
									apply management measures to maintain or restore impacted hydrology
			 associated with highway runoff from covered projects.
								
								(2)
								Inclusions
								The management measures established under paragraph (1) may include, as the State determines to be
			 appropriate,
			 management measures that—
								
									(A)
									minimize the  erosive force of highway runoff from a covered project on a channel bed or bank of
			 receiving water by managing highway runoff within the area of the covered
			 project;
								
									(B)
									manage impacted hydrology in such a manner that the highway runoff generated by a covered project
			 is below the erosive force flow and volume;
								
									(C)
									to the maximum extent practicable, seek to address the impact of the erosive force of hydrologic
			 events that have the potential to
			 create or exacerbate downstream channel erosion, including excess pier and
			 abutment scour at bridges and channel downcutting and bank failure of
			 streams adjacent to highway embankments;
								
									(D)
									ensure that the highway runoff from the post-construction condition does not increase the
			 risk
			 of channel erosion relative to the preproject condition; and
								
									(E)
									employ simplified approaches to determining the erosive force of highway runoff generated from
			 covered projects, such as a regionalized
			 analysis of streams within a State.
								
							(c)
							Guidance
							
								(1)
								In general
								Not later than 180 days after the date of enactment of this section, the Secretary, in consultation
			 with the heads of other relevant Federal agencies, shall publish guidance
			 to assist
			 States in  carrying out this section.
							
								(2)
								Contents of guidance
								The guidance shall include guidelines and technical assistance for the establishment of State
			 management measures that will be used to assist in avoiding, minimizing,
			 and managing highway runoff from covered projects, including guidelines to
			 help States integrate the planning, selection, design, and long-term
			 operation and maintenance of management measures consistent with the
			 design
			 standards in the overall project planning process.
							
								(3)
								Approval
								The Secretary, in consultation with the heads of other relevant Federal agencies, shall—
								
									(A)
									review the management measures program of each State; and
								
									(B)
									approve such a program, if the program meets the requirements of subsection (b).
								
								(4)
								Updates
								Not later than 5 years after the date of publication of the guidance under this subsection, and not
			 less frequently than once every 5 years thereafter—
								
									(A)
									the Secretary, in consultation with the heads of other relevant Federal agencies, shall update
			 the guidance, as applicable; and
								
									(B)
									each State, as applicable, shall update the management measures program of the State in accordance
			 with the updated guidance.
								
							(d)
							Reporting
							
								(1)
								In general
								Except as provided in paragraph (2)(A), each State shall submit to the Secretary an annual report
			 that describes the activities carried out  under the highway 
			 stormwater management program of the State, including a description of any
			 reductions
			 of stormwater runoff achieved as a result of covered projects carried out
			 by the
			 State after the date of enactment of this section.
							
								(2)
								Reporting requirements under permit
								
									(A)
									In general
									A State shall not be required to submit an annual report described in paragraph (1) if the State—
									
										(i)
										is operating Federal-aid highways in the State in a post-construction condition in accordance with
			 a permit issued under the Federal Water Pollution Control Act (33 U.S.C.
			 1251 et seq.);
									
										(ii)
										is subject to an annual reporting requirement under such a permit (regardless of whether the
			 permitting authority is a Federal or State agency); and
									
										(iii)
										carries out a covered project with respect to a Federal-aid highway in the State described in
			 clause (i).
									
									(B)
									Transmission of report
									A Federal or State permitting authority that receives an annual report described in subparagraph
			 (A)(ii) shall, on receipt of such a report, transmit a copy of the report
			 to the Secretary.
								.
			
				(b)
				Clerical amendment
				The analysis for chapter 3 of title 23, United States Code, is amended by adding at the end the
			 following:
				
					
						330. Federal-aid highway runoff management program.
					
					.
			
